DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Banger (US 2018/0367868 A1) (already of record) is now relied upon for disclosing the newly amended limitations of a fingerprint comparison that matches multiple modifiable content segments (identifying multiple possible fingerprint matches; paragraph 22, 25, 34), wherein the multiple modifiable content segments are different than each other (different versions of an ad with similar audio portions, such as different duration ads or with different languages; paragraph 8-10, 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 15, 16, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Banger (US 2018/0367868 A1) (of record) in view of Seo et al. (Seo) (US 2017/0251280 A1).
As to claim 1, Banger discloses a method (see Fig. 4) comprising:
determining based on a fingerprint comparison that a portion of media content on a channel being rendered by a content presentation device matches multiple modifiable content segments (identifying multiple possible fingerprint matches; paragraph 22, 25, 34), wherein the multiple modifiable content segments are different than each other (different versions of an ad with similar audio portions, such as different duration ads or with different languages; paragraph 8-10, 22).
While Banger discloses responsive to the determining that the portion of the media content on the channel being rendered by the content presentation devices matches the multiple modifiable content segments (paragraph 34), using watermark data encoded on the channel as a basis to verify if the best match is correct (watermark verification of the fingerprinting; Fig. 6, step. 90; paragraph 34), they fail to specifically disclose using the data as a basis to determine which of the multiple modifiable content segments is present on the channel.
	In an analogous art, Seo discloses a method of identifying the current broadcast content (see Fig. 3, paragraph 6, 64) which will determine based on a fingerprint comparison that a portion of media content on a channel being rendered by a content presentation device has multiple matches (query fingerprint is determined to match a plurality of reference fingerprints; see Fig. 3, steps 32-36; paragraph 63-65) and responsive to the determining, using attribute data of the content segment as a basis to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banger’s system to include data of the content segment as a basis to determine which of the multiple modifiable content segments is present on the channel, as taught in combination with Seo, for the typical providing a system which can accurately disambiguate between multiple possible fingerprint matches.

	As to claim 2, Banger and Seo disclose wherein each of the at least one modifiable-content segment is a replaceable ad (see Banger at paragraph 21, 34, 35).

As to claim 3, Banger and Seo disclose wherein using the watermark data encoded on the channel as a basis to control the modification of the media content comprises using the watermark data encoded on the channel as a basis to control whether to allow the modification to occur (watermark verification prior to replacement; see Banger at paragraph 31, 34, 35).

As to claim 9, Banger discloses a system (Fig. 1) comprising:
a network communication interface (paragraph 25);
a processing unit (paragraph 11, 13);

program instructions stored in the non-transitory data storage and executable by the processing unit to carry out operations (paragraph 11, 13) including:
determining based on a fingerprint comparison that a portion of media content on a channel being rendered by a content presentation device matches multiple modifiable content segments (identifying multiple possible fingerprint matches; paragraph 22, 25, 34), wherein the multiple modifiable content segments are different than each other (different versions of an ad with similar audio portions, such as different duration ads or with different languages; paragraph 8-10, 22).
While Banger discloses responsive to the determining that the portion of the media content on the channel being rendered by the content presentation devices matches the multiple modifiable content segments (paragraph 34), using watermark data encoded on the channel as a basis to verify if the best match is correct (watermark verification of the fingerprinting; Fig. 6, step. 90; paragraph 34), they fail to specifically disclose using the data as a basis to determine which of the multiple modifiable content segments is present on the channel.
	In an analogous art, Seo discloses a method of identifying the current broadcast content (see Fig. 3, paragraph 6, 64) which will determine based on a fingerprint comparison that a portion of media content on a channel being rendered by a content presentation device has multiple matches (query fingerprint is determined to match a plurality of reference fingerprints; see Fig. 3, steps 32-36; paragraph 63-65) and responsive to the determining, using attribute data of the content segment as a basis to determine which of the multiple matches is the content segment present on the channel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banger’s system to include data of the content segment as a basis to determine which of the multiple modifiable content segments is present on the channel, as taught in combination with Seo, for the typical providing a system which can accurately disambiguate between multiple possible fingerprint matches.

	As to claim 10, Banger and Seo disclose wherein each of the at least one modifiable-content segment is a replaceable ad (see Banger at paragraph 21, 34, 35).

As to claim 11, Banger and Seo disclose wherein using the watermark data encoded on the channel as a basis to control the modification of the media content comprises using the watermark data encoded on the channel as a basis to control whether to allow the modification to occur (watermark verification prior to replacement; paragraph 31, 34, 35).

As to claim 23, Banger discloses at least one non-transitory computing readable medium (paragraph 11, 13) embodying program instructions executable by at least one processing unit (paragraph 11, 13) to carry out operations including:

While Banger discloses responsive to the determining that the portion of the media content on the channel being rendered by the content presentation devices matches the multiple modifiable content segments (paragraph 34), using watermark data encoded on the channel as a basis to verify if the best match is correct (watermark verification of the fingerprinting; Fig. 6, step. 90; paragraph 34), they fail to specifically disclose using the data as a basis to determine which of the multiple modifiable content segments is present on the channel.
	In an analogous art, Seo discloses a method of identifying the current broadcast content (see Fig. 3, paragraph 6, 64) which will determine based on a fingerprint comparison that a portion of media content on a channel being rendered by a content presentation device has multiple matches (query fingerprint is determined to match a plurality of reference fingerprints; see Fig. 3, steps 32-36; paragraph 63-65) and responsive to the determining, using attribute data of the content segment as a basis to determine which of the multiple matches is the content segment present on the channel (disambiguating the multiple matches to a single match; paragraph 15-17, 35, 38-39, 43) so as to accurately disambiguate between multiple possible fingerprint matches and correctly identify the broadcast content (paragraph 11).


As to claims 21, 22, 27, Banger and Seo disclose wherein the multiple modifiable-content segments that are different than each begin with the same media content as each other, and wherein determining that the portion of the media content matches the multiple modifiable-content segments is a result of the multiple modifiable-content segments beginning with the same media content as each other (different versions of an ad with similar audio portions, such as different duration ads or with different languages; see Banger at paragraph 8-10, 22).

	As to claim 24, Banger and Seo disclose wherein each of the at least one modifiable-content segment is a replaceable ad (see Banger at paragraph 21, 34, 35).

As to claim 25, Banger and Seo disclose using the watermark data encoded on the channel as a basis to control whether to allow the modification to occur (watermark verification prior to replacement; see Banger at paragraph 31, 34, 35).


The examiner takes Official Notice that it was notoriously well known in the art before the effective filing date of the claimed invention to utilize either audio or video based fingerprints when comparing portions of data to a stored reference so as to utilize known methods and technologies depending on the particular desires and needs of the provider and the form of content being compared.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banger’s system to include wherein the fingerprint comparison is video based for the typical benefit of provided by utilizing known methods and technologies so as to make and compare the fingerprint by a video receiver depending on the particular desires and needs of the provider.

As to claim 7, 15, 26, Banger and Seo disclose wherein the method is carried out by at least a server that is in network with the content presentation device (see Seo at Fig. 2, server 20; paragraph 33-36, 63) and wherein using the watermark data encoded on the channel as a basis to control whether to allow the modification to occur is carried out after the server has directed the content presentation device to carry out the modification (presentation device determining which channel is being presented and which corresponding action from the server to perform; see Seo at paragraph 63-66).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/James R Sheleheda/          Primary Examiner, Art Unit 2424